TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED DECEMBER 30, 2020



                                    NO. 03-20-00466-CV


                              Robert Joseph Yezak, Appellant

                                               v.

                                   Jeana A. Riley, Appellee




       APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the trial court’s order denying appellant’s request for a temporary

restraining order signed on September 1, 2020. Having reviewed the record, it appears that the

Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the appeal for want of

jurisdiction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.